 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    In re Impinj, Inc., Securities Litigation.              No. C18-5704RSL
10
                                                              MINUTE ORDER RENOTING
11                                                            MOTION
12
13
           The following Minute Order is made and entered on the docket at the direction of
14   the HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
15
16          On February 13, 2019, lead plaintiff filed a motion to seal the consolidated class

17   action complaint. Dkt. # 34. Non-dispositive motions are generally noted for

18   consideration on the third Friday after filing pursuant to LCR 7(d)(3).1 The Clerk of Court

19   is therefore directed to renote Dkt. # 34 on the Court’s calendar for Friday, March 1,

20   2019. Defendants’ response, if any, is due on Monday, February 25, 2019.

21
            DATED this 21st day of February, 2019.
22
                                                          /s/ Kerry Simonds
23                                                 Kerry Simonds, Deputy Clerk to
                                                   the Honorable Robert S. Lasnik, Judge
24                                                 (206) 370-8519

25
            1
               The Local Civil Rules of this district were amended on December 4, 2018. Motions to
26   seal are no longer covered by the second Friday provision of LCR 7(d)(2).
